DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The CNC is present in the polymerization of the monomers, thus reads on a CNC derivative.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0078221 (herein Choi) in view of CN 107141387 (herein Ying).
In setting forth the instant rejection, a machine translation of Ying has been relied upon.
As to claim 1, Choi discloses a matrix copolymer (referred to as secondary copolymer 21, see paragraph 31, 35 and figure 2) comprising an alkyl (meth)acrylate based monomer unit ((metha)acrylic acid alkyl ester compound) an aromatic vinyl based 
Choi is silent on cellulose nanocrystal (CNC) derivative. 
Ying discloses the emulsion polymerization styrene (aromatic vinyl based monomer), methyl methacrylate (alkyl (meth)acrylate) etc.  See page 3, lines 15-25, first paragraph on page 4 and examples.  Ying discloses that the emulsion polymerization of the monomers is performed in the presence of CNC, over traditional emulsifiers/stabilizers, because they are green (biodegradable, biocompatible and recyclable), the process is simple and it is cost advantageous.  See lines 1-10 on page 5.  Note that the CNC is present in the polymerization of the monomers, thus reads on a CNC derivative.
It would have been obvious at the time of the invention to have modified the polymer of Choi via polymerizing the monomers in the presence of CNC as taught by Ying and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would be more green (biodegradable, biocompatible and recyclable), simpler to make and it is cost advantageous.  See lines 1-10 on page 5 of Ying.
As to claim 9, Choi discloses a graft copolymer (see paragraph 10, 31 and figure 2) comprising a conjugated diene polymer, an alkyl (meth)acrylate based monomer unit ((metha)acrylic acid alkyl ester compound) an aromatic vinyl based monomer unit and a vinyl cyan based monomer unit.  See paragraph 10 and examples.  The polymer is prepared by emulsion polymerization.  See paragraph 35.
Choi is silent on cellulose nanocrystal (CNC) derivative. 
Ying discloses the emulsion polymerization styrene (aromatic vinyl based monomer), methyl methacrylate (alkyl (meth)acrylate) etc.  See page 3, lines 15-25, first paragraph on page 4 and examples.  Ying discloses that the emulsion polymerization of the monomers is performed in the presence of CNC, over traditional emulsifiers/stabilizers, because they are green (biodegradable, biocompatible and recyclable), the process is simple and it is cost advantageous.  See lines 1-10 on page 5.  Note that the CNC is present in the polymerization of the monomers, thus reads on a CNC derivative.
It would have been obvious at the time of the invention to have modified the polymer of Choi via polymerizing the monomers in the presence of CNC as taught by Ying and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would be more green (biodegradable, biocompatible and recyclable), simpler to make and it is cost advantageous.  See lines 1-10 on page 5 of Ying.
As to claim 17, thermoplastic resin compositions comprising the matrix and the graft copolymer are taught.    See abstract,  paragraphs 10-11 and examples.

Claim 1-3, 9-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0041062 (herein Choi-2) in view of CN 107141387 (herein Ying).
In setting forth the instant rejection, a machine translation of Ying has been relied upon.
As to claim 1, Choi-2 discloses a matrix copolymer (MSAN ungrafted copolymer) comprising an alkyl (meth)acrylate based monomer unit ((metha)acrylic acid alkyl ester 
Choi-2 is silent on cellulose nanocrystal (CNC) derivative. 
Ying discloses the emulsion polymerization styrene (aromatic vinyl based monomer), methyl methacrylate (alkyl (meth)acrylate) etc.  See page 3, lines 15-25, first paragraph on page 4 and examples.  Ying discloses that the emulsion polymerization of the monomers is performed in the presence of CNC, over traditional emulsifiers/stabilizers, because they are green (biodegradable, biocompatible and recyclable), the process is simple and it is cost advantageous.  See lines 1-10 on page 5.  Note that the CNC is present in the polymerization of the monomers, thus reads on a CNC derivative.
It would have been obvious at the time of the invention to have modified the polymer of Choi-2 via polymerizing the monomers in the presence of CNC as taught by Ying and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would be more green (biodegradable, biocompatible and recyclable), simpler to make and it is cost advantageous.  See lines 1-10 on page 5 of Ying.
As to claim 2, the refractive index of the copolymer is exemplified as 1.518 (paragraph 80), also see other examples.
As to claim 3, Ying is silent on the refractive index the cellulose nanocrystal.  However, the refractive index of a material is dependent on the material and what it is comprised of.  In the instant case, the Ying CNC is the same material as claimed and exemplified in the instant application.  Therefore, it is reasonable to take the position 
As to claim 9, Choi-2 discloses a graft copolymer (see abstract, paragraph 9, 31 and figure 2) comprising a conjugated diene polymer, an alkyl (meth)acrylate based monomer unit ((metha)acrylic acid alkyl ester compound) an aromatic vinyl based monomer unit and a vinyl cyan based monomer unit.  See paragraph 9 and examples.  The polymer is prepared by emulsion polymerization.  See paragraph 24.
Choi-2 is silent on cellulose nanocrystal (CNC) derivative. 
Ying discloses the emulsion polymerization styrene (aromatic vinyl based monomer), methyl methacrylate (alkyl (meth)acrylate) etc.  See page 3, lines 15-25, first paragraph on page 4 and examples.  Ying discloses that the emulsion polymerization of the monomers is performed in the presence of CNC, over traditional emulsifiers/stabilizers, because they are green (biodegradable, biocompatible and recyclable), the process is simple and it is cost advantageous.  See lines 1-10 on page 5.  Note that the CNC is present in the polymerization of the monomers, thus reads on a CNC derivative.
It would have been obvious at the time of the invention to have modified the polymer of Choi-2 via polymerizing the monomers in the presence of CNC as taught by Ying and thus arriving at a copolymer with a cellulose nanocrystal derivative because said copolymers would be more green (biodegradable, biocompatible and recyclable), simpler to make and it is cost advantageous.  See lines 1-10 on page 5 of Ying.
As to claim 10, the refractive index of the graft copolymer is exemplified as 1.518 (paragraph 71), also see other examples.
As to claim 11, Ying is silent on the refractive index the cellulose nanocrystal.  However, the refractive index of a material is dependent on the material and what it is comprised of.  In the instant case, the Ying CNC is the same material as claimed and exemplified in the instant application.  Therefore, it is reasonable to take the position that the refractive index of the Ying CNC would naturally/obviously be within the claimed range.
As to claim 17, thermoplastic resin compositions comprising the matrix and the graft copolymer are taught.    See abstract, paragraphs 9-15 and examples.
As to claim 18, the difference in the refractive indexes is exemplified as 0 and generally taught as less than 0.005 (to 0), which is within the claimed range.  See paragraph 15.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no evidence that the Ying cellulose nanocrystals would have the claimed particles or it would naturally flow from them.  Further, there is no motivation to modify the nanocrystals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764